Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered.  Applicant has amended the claims to include the feature “wherein the cleavage surface has a first surface roughness smaller than a second surface roughness of the laser beam irradiation surface” and to include a feature  that the surface of the support member is bonded to “ inside an area of the cleavage surface “ … “of the optical semiconductor chip”. Applicant has argued that McShane does not discloses the surface roughness  of a first surface smaller than a second surface roughness of the laser beam irradiation surface.  Applicant has argued similarly with respect to claim 9.  Applicant’s arguments are based upon Applicant’s amendment.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McShane et al (US 2014/0363905 A1)(“McShane”) in view of Pelletier et al (US 9,823,419 B1)(“Pelletier”).
McShane discloses an optical module , as McShane discloses a wafer with optical testing circuitry in the wafer (para. 0012 and 0022) including
An optical semiconductor chip includinga first surface that includes a laser beam irradiation region 43 which includes laser 24 (Fig. 1 and para. 0023) and a cleavage region, as McShane discloses scribe street areas between chips (para. 0024) which include areas 42 that do not include laser regions (Fig. 1 and para. 0023)  and  
An optical fiber optically coupled to the first surface, as McShane discloses optical element 24 which is a laser transmitter ( para. 0023) connected by feature 23 to the portion of the cleavage region 42 (Fig. 1)
A support member having a second surface bonded to the first surface which supports the optical fiber, as McShane discloses support structures 13-14 (Fig. 1 and para. 0024)
The chip has an optical signal input and output part in the cleavage region, as McShane discloses optical signal input in the region 42 which is in the cleavage region (para. 0024)
And the second surface is bonded to the first surface in the cleavage region, as McShane discloses in Fig. 1 the portion 12 and 13 bonded to the first region in the cleavage region through the portion 21, 22, which is a portion of the first region, as the first region includes the laser 24, as stated above,
Although McShane does not explicitly state a support member, the support surface of which surfaces 42 and 43 are a part are considered to be support members and therefore the feature of support member is within the ordinary skill in the art.
McShane is silent with respect to wherein the cleavage surface has a first surface roughness smaller than a second surface roughness of the laser beam irradiation surface.
Pelletier, in the same field of endeavor of breakage induced portion in the formation of an optical system (Abstract), discloses a coupling gap of less than 10 micrometers between an optical waveguide or optical fiber  and an optical device (col. 2, lines 16-39 and col. 4, lines 4-33 and Fig. 1, Fig. 2.1 and Fig. 2 ), which is a disclosure of the roughness of the irradiated surface, which is an inside surface has a smaller roughness than the non-irradiated surface, which is an outer surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Pelletier with the device disclosed by McShane in order to obtain the benefit of little optical insertion loss disclosed by Pelletier (Pelletier, col. 2, lines 16-39).
Re claim 2:  If Fig. 1 were viewed from above, the laser beam irradiation region, which is the first region, would be on an outer side of the second surface, which is the cleavage region.
Re claim 3:  McShane discloses a buffer region between a region of the cleavage region bonded to the second surface, and the laser beam irradiation region, as McShane discloses a stabilization material region formed around the exposed horizontal waveguide structures 12, 13 (para. 0046 and Fig. 1).
Re claim 4:  McShane discloses a buffer region between a region of the cleavage region bonded to the second surface, and the laser beam irradiation region, as McShane discloses a stabilization material region formed around the exposed horizontal waveguide structures 12, 13 (para. 0046 and Fig. 1), as the region between 12 and 13 also includes the buffer material.
Re claim 5:  McShane discloses in fig. 1 the cleavage region 42 is at one end in the thickness direction of the optical chip 24, as the optical chip is at the top surface of the surface 43, and the cleavage region is on the top surface of the region 42, which is at the same level as the top of the surface 43.
Re claim 6:  McShane discloses in fig. 1 the cleavage region 42 is at one end in the thickness direction of the optical chip 24, as the optical chip is at the top surface of the surface 43, and the cleavage region is on the top surface of the region 42, which is at the same level as the top of the surface 43.
Re claim 9:
McShane discloses 
Preparing a wafer with optical testing circuitry in the wafer (para. 0012 and 0022) including
Preparing an optical semiconductor chip includinga first surface that includes a laser beam irradiation region 43 which includes laser 24 (Fig. 1 and para. 0023) and a cleavage region, as McShane discloses scribe street areas between chips (para. 0024) which include areas 42 that do not include laser regions (Fig. 1 and para. 0023) , the surfaces are bonded to each other  (para. 0027) and  
Preparing an optical fiber optically coupled to the first surface, as McShane discloses optical element 24 which is a laser transmitter ( para. 0023) connected by feature 23 to the portion of the cleavage region 42 (Fig. 1)
The chip is prepared by a  dicing step (para. 0050).
Re claim 10:  McShane discloses focusing a laser beam at a plurality of position within a first region of a wafer where the irradiation region is formed avoiding the second region, as McShane discloses performing a test using the laser beams through the waveguide to test the chips (para. 0031-0032),
Perfomring a cleavage process on the wafer , as McShane discloses singulating the chips (para. 0047). 
McShane is silent with respect to wherein the cleavage surface has a first surface roughness smaller than a second surface roughness of the laser beam irradiation surface.
Pelletier, in the same field of endeavor of breakage induced portion in the formation of an optical system (Abstract), discloses a coupling gap of less than 10 micrometers between an optical waveguide or optical fiber  and an optical device (col. 2, lines 16-39 and col. 4, lines 4-33 and Fig. 1, Fig. 2.1 and Fig. 2 ), which is a disclosure of the roughness of the irradiated surface, which is an inside surface has a smaller roughness than the non-irradiated surface, which is an outer surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Pelletier with the method disclosed by McShane in order to obtain the benefit of little optical insertion loss disclosed by Pelletier (Pelletier, col. 2, lines 16-39).
Re claim 11:  McShane discloses in fig. 1 the cleavage region 42 is at one end in the thickness direction of the optical chip 24, as the optical chip is at the top surface of the surface 43, and the cleavage region is on the top surface of the region 42, which is at the same level as the top of the surface 43.


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McShane et al (US 2014/0363905 A1)(“McShane”)  in view of Pelletier et al (US 9,823,419 B1)(“Pelletier”).  as applied to claim 2 and 1 above, and further in view of Koumans et al (US 2019/0079253 A1)(“Koumans”).
McShane in view of Pelletier discloses the limitations of claims 2 and 1 as stated above.  McShane in view of Pelletier is silent with respect to uv curable adhesive.
Koumans , in the same field of endeavor of optical coupling (Abstract), discloses an adhesive which is used to optically interconnect optical components of an ultraviolet curable adhesive (para. 0056-0057).
It would have been obvious to combine the material disclosed by Koumans with the device disclosed by McShane in view of Pelletier because Koumans discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895